989 So. 2d 83 (2008)
In re Mark S. WEGENER.
No. 2008-OB-1423.
Supreme Court of Louisiana.
August 26, 2008.

ORDER
The Office of Disciplinary Counsel ("ODC") is currently investigating ten complaints alleging serious professional misconduct by respondent, including his failure to refund unearned legal fees, lack of diligence, and failure to communicate with clients. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent's petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Mark S. Wegener, Louisiana Bar Roll number 28461, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Mark S. Wegener for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that Mark S. Wegener shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana